Citation Nr: 0529974	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for a service-
connected left knee disability, currently assigned a 30 
percent evaluation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1967 to June 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in addition to the foregoing, the 
veteran initiated an appeal with respect to the issues of 
entitlement to an evaluation in excess of 10 percent for a 
left ankle disability and entitlement to a total disability 
rating based on individual unemployability.  The veteran did 
not perfect an appeal with respect to these matters, and they 
are not before the Board.  

It appears that the veteran in his October 2000 notice of 
disagreement, is raising a claim for varicose veins and left 
lower extremity neuropathy.  The Board hereby refers these 
matters to the RO for appropriate action.  

In April 2003, the veteran withdrew his request for a Board 
hearing.  In July 2003, the issue on appeal was remanded for 
further development.  


FINDING OF FACT

The veteran's service-connected left knee disability requires 
a brace on an as needed basis; there is no nonunion of the 
tibia and fibula, with loose motion, requiring a brace on an 
ongoing basis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5257, 5262 
(2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and May 2004 VCAA 
letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the May 2004 VCAA letter, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the May 2004 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the May 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  Neither the appellant nor his representative has 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.
 
Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected left knee disorder has been 
rated by the RO under the provisions of Diagnostic Code 5262.  
Under the provisions of Code 5262 (impairment of the tibia 
and fibula), a 40 percent evaluation is warranted when there 
is nonunion of the tibia and fibula, with loose motion, and a 
brace is required; if there is malunion of the tibia and 
fibula with knee or ankle disability, a 30 percent evaluation 
is warranted when the disorder is marked, a 20 percent 
evaluation is warranted when the disorder is moderate, and a 
10 percent evaluation is warranted when the disorder is 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
 
Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating, extension limited to 
30 degrees warrants a 40 percent rating and extension limited 
to 45 degrees warrant a 50 percent rating.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  Under Diagnostic Code 5257, a 10 
percent rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  Thirty 
percent is the highest rating available under this diagnostic 
code.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In an April 1971 rating decision, the veteran was granted 
service connection in effect for his left knee disorder.  
Post-service medical records showed that the veteran 
continued to be treated for his left knee disability.  In a 
December 1995 rating decision the veteran's service-connected 
left knee disorder was increased to a 10 percent evaluation 
by analogy under Diagnostic Code 5257, based on findings that 
the veteran had swelling in his left knee and complained of 
pain, stiffness, and buckling.  December 1995 x-rays revealed 
that the left knee was normal.  A July 1997 VA examination 
showed that x-rays of the left knee were normal.  July 1997 
and September 1998 VA progress notes indicated that the 
veteran had degenerative arthritis of the left knee.  A June 
1998 VA examination provided a diagnosis of medial meniscus 
tear of the left knee.  VA radiology reports of the veteran's 
left knee from March to May 1998 showed the veteran had a 
tear of the posterior horn of the medial meniscus, as well as 
a small joint effusion.  A March 1999 VA MRI of the left knee 
showed a tear of the posterior horn of the medial meniscus, 
joint effusion, and thinning of the patellar cartilage.  In 
October 1999, the veteran underwent a left knee arthroscopy.  
A December 1999 rating decision, continued the veteran's 10 
percent rating, however it did so by analogy under Diagnostic 
Code 5262 (instead of Diagnostic Code 5257).  

The veteran was afforded a VA examination in January 2000.  
Range of motion of the left knee was 0 degrees extension and 
flexion was 80 degrees with pain, maximum 90 degrees.  
Stability of medial and lateral collateral ligaments and 
anterior and posterior cruciate ligaments was normal.  The 
diagnoses were left medial meniscus tear, status post 
arthroscopic surgery with residual pain and decreased range 
of motion, and chondromalacia.  A February 2000 VA treatment 
record showed the veteran had degenerative joint disease in 
his left knee.  A March 2000 determination increased the 
veteran's evaluation of his left knee disability to 30 
percent with the stipulation that that the evaluation was not 
permanent and would be reconsidered in one year.  

A May 2000 x-ray indicated the veteran had a normal left 
knee.  A June 2000 VA MRI of the veteran's left knee revealed 
a torn anterior cruciate ligament.  A record, apparently 
dated in August 2000, from Nellis Air Force Base from an 
orthopedic surgeon indicated that the veteran complained 
about laxity of left knee with known longstanding knee 
laxity.  The examiner noted that the veteran complained of 
swelling not instability.  

In August 2000, the veteran had another VA examination.  The 
veteran apparently complained of painful limited motion and 
swelling of the left knee, but no locking, giving way, 
instability, heat or redness.  The veteran denied having 
flare-ups and wore a brace 2 days out of 7.  Physical 
examination revealed that the veteran's left knee range of 
motion was 0 to 140 degrees of flexion without pain, both 
actively and passively.  The examiner noted that there was no 
redness, effusions, or instability of the left knee, there 
was no inflammatory arthritis, the anterior and posterior 
cruciate ligaments were intact with the drawer test.  X-rays 
of the left knee were normal.  The diagnosis was complaints 
of left knee pain, status post arthroscopic surgery for a 
meniscectomy without neurological or mechanical deficits in a 
managed state that required episodic use of a knee brace.  
The examiner commented that the veteran's left knee disorder 
could be intermittently symptomatic with aching pain after 
standing or walking for more than one hour, but this would 
resolve in about 15 minutes, and the veteran did not require 
a knee brace.  

The veteran questioned the adequacy of the August 2000 
examination and the competency of the VA examiner.  He 
underwent another VA examination in October 2000 by a 
different examiner.  During this examination, the veteran 
complained of pain and instability of the left knee.  The 
veteran reported that he was given a knee brace but that he 
does not wear it all the time.  Objective findings showed 
that flexion was 118 degrees active, 132 degrees passive, and 
extension was 0 degrees active and passive.  There was no 
fatigue, weakness or lack of endurance associated with range 
of motion, there was no edema, effusion, instability, 
weakness, redness, heart, or abnormal movement of the left 
knee.  There were no signs of ankylosis or inflammatory 
arthritis.  There was no medial or lateral collateral 
ligament laxity.  The examiner commented that range of motion 
limitation due to pain, fatigue, weakness or lack of 
endurance following repetitive use or during flare-ups, would 
be approximately 15 percent.  October 2000 x-rays of the left 
knee were unremarkable.  The diagnosis was anterior cruciate 
ligament sufficient left knee with significant laxity.  

A February 2003 VA treatment record showed the veteran had 
anterior cruciate deficient left knee with associated lesser 
insufficiency of the medial collateral ligament causing 
anteromedial rotary instability.  He reported giving way of 
the left knee, with stair climbing and with descending 
inclines.  March to April 2003 VA medical records revealed 
that x-rays showed the veteran had minimal, if any 
osteoarthritic changes of the left knee.  He was given a 
brace to stabilize the knee for athletic activities.  The 
veteran had no locking of the knee.  The veteran was in a 
hamstring strengthening program to stabilize his anterior 
cruciate deficient knee.  A September 2003 VA treatment 
record indicated that the brace was given for anterior 
cruciate ligament insufficiency, and giving way of the knee 
with cutting type maneuvers.  

VA medical records from January to September 2004 showed the 
veteran had patellofemoral malalignment and arthritis of the 
left knee.  The diagnoses included early patellofemoral 
arthritis secondary to malalignment, rule out early 
femorotibial osteoarthritis, left knee.  

The veteran underwent another VA examination in June 2004.  
The claims folder was reviewed in conjunction with the 
examination.  In presenting the veteran's medical history as 
apparently reported by the veteran, the examiner indicated 
that the veteran had pain, swelling, and instability of the 
left knee joint all the time, there were mild flare-ups with 
increased activity, the veteran did not use a knee brace 
regularly but only on an as needed basis, the veteran did not 
report having dislocation or subluxation.  Physical 
examination showed there was no significant pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
There was no joint swelling, no effusion, no instability, no 
subluxation, and no ankylosis.  Range of motion of the left 
knee was 0 to 125 degrees.  The diagnoses were minimal early 
degenerative changes of both knees with slight joint space 
narrowing both sides, left medial meniscus tear with thinning 
of the patellar cartilage, status post partial medial 
meniscectomy, and clinically joint function was well 
preserved with no significant subluxation, effusion or 
locking.  The examiner commented that the early minimal 
degenerative changes may be a normal aging process as they 
involve both joints uniformly.  Accompanying x-rays showed 
minimal degenerative changes of both knees.  

A February MRI found that the veteran had an indistinct 
anterior cruciate ligament with mildly buckled posterior 
cruciate ligament, and focal marrow signal changes of the 
medial patella with a question of some subjacent 
chondromalacia.  An April 2005 VA progress note showed the 
veteran complained of instability of his left knee.  The 
examiner commented that clinically the veteran had a negative 
posterior drawer test and had a positive anterior drawer 
test.  

The veteran has argued in his Form 9 Appeal that he is 
entitled to a 50 rating for his left knee disorder, however 
the medical evidence does not demonstrate that the veteran's 
left knee disability warrants a rating in excess of his 
current 30 percent rating.  The medical evidence, including 
radiology reports, has not shown that the veteran's 
impairment of the tibia and fibula is evidenced by a nonunion 
with loose motion requiring a brace.  Although the veteran 
has been given a brace, it was given to him to stabilize his 
knee for athletic activities.  During his June 2004 VA 
examination, the veteran himself reported not using the brace 
on a regular basis.  

The Board also has considered other applicable codes in 
rating the veteran's service-connected left knee.  There is 
no evidence of ankylosis to rate the veteran under Diagnostic 
Code 5256.  The range of motion studies of the veteran's left 
knee have not shown that the veteran would receive 
compensable evaluations under Diagnostic Codes 5260 and 5261 
for limitation of flexion and limitation of extension.  The 
highest rating available under Diagnostic 5257 for severe 
recurrent subluxation or lateral instability is 30 percent.  
Although the evidence has shown that there is some 
instability and the October 2000 x-rays found significant 
laxity, this does not rise to the level of being severe.  
August 2000, October 2000, and June 2004 VA examinations 
found that there was no instability of the left knee, and the 
June 2004 examination also found no subluxation.  Most recent 
VA medical records have shown that the veteran has arthritis 
in his left knee.  Nevertheless, even if the veteran was 
granted separate ratings under Diagnostic Codes 5257 and 
5003, he would not be benefited in this case.  Although the 
veteran in his March 2001 statement argued that he should be 
given a separate rating for instability of his knee, given 
that he is currently rated under Diagnostic Code 5262, any 
additional ratings would be considered pyramiding and are not 
allowed under 38 C.F.R. § 4.14.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


